DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2021 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 1-2 in the Remarks, filed November 9, 2021, with respect to the rejection(s) of claim(s) 1-3, 5, 8, 10-12, 24, 47, 70, 93, and 94 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al (US Publication 2018/0359067 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 24, 47, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al (US Publication 2014/0112287 A1) in view of Kim et al (US Publication 2018/0359067 A1).
Regarding to claims 1 and 24, Chun discloses an apparatus (fig. 20) comprising a user equipment 900, the apparatus further comprising: a receiver 930 that receives S200 a demodulation reference signal configuration (port information) for a physical downlink shared channel (fig. 19 page 9 paragraph 0127); and a processor 910 that configures S220 the user equipment based on the demodulation reference signal configuration (page 9 paragraph 0130); wherein the receiver receives S210 a demodulation reference signal based on the demodulation reference signal configuration (page 9 paragraph 0127).
Chun fails to teach for the demodulation reference signal configuration comprises a frequency domain configuration, a time domain configuration, and a mapping order for mapping demodulation reference signals to resource 
However, Kim discloses an apparatus 2100 (fig. 21) comprising a receiver 2110 that receives a demodulation reference signal configuration (patterns) comprises a frequency domain configuration, a time domain configuration (fig. 13 page 8 paragraph 0107), and a mapping order for mapping demodulation reference signals to resource elements, the mapping order comprises a first mapping (odd indices) and a second mapping (even indices), and the first mapping and the second mapping are performed in any suitable order (fig. 17b page 10 paragraph 0130).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the demodulation reference signal configuration as taught by Kim into Chun’s system to improve a frequency offset correction method and channel estimation performance in V2X communication.
Regarding to claims 47 and 70, Chun discloses an apparatus (fig. 20) comprising a network device 800, the apparatus further comprising: a processor 810 that determines S100 a demodulation reference signal configuration (fig. 17 page 8 paragraph 0114) for a physical downlink shared channel (page 1 paragraph 0008); and a transmitter 830 that: transmits $110 a demodulation reference signal configuration (port mapping) for a physical downlink shared channel (page 8 paragraph 0114); and transmits S120 a demodulation reference signal based on the demodulation reference signal configuration (page 8 paragraph 0114).

However, Kim discloses an apparatus 2150 (fig. 21) comprising a transmitter 2160 that transmits a demodulation reference signal configuration (patterns) comprises a frequency domain configuration, a time domain configuration (fig. 13 page 8 paragraph 0107), and a mapping order for mapping demodulation reference signals to resource elements, the mapping order comprises a first mapping (odd indices) and a second mapping (even indices), and the first mapping and the second mapping are performed in any suitable order (fig. 17b page 10 paragraph 0130).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the demodulation reference signal configuration as taught by Kim into Chun’s system to improve a frequency offset correction method and channel estimation performance in V2X communication.
6.	Claims 2, 3, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chun and Kim in view of Papasakellariou (US Publication 2017/0366377 A1).
Regarding to claims 2, 3, and 22, Chun and Kim combined together disclose all the limitations with respect to claim 1, except for the demodulation reference signal configuration comprises configuring the demodulation reference signals for the physical downlink shared channel and a physical downlink control channel (claim 2) or the demodulation reference signals for the physical downlink shared channel and a physical downlink control channel are shared, and the . 
7.	Claims 5, 8, 10-12, 93, and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Chun and Kim in view of Miao et al (US Publication 2015/0282124 A1).
.
Allowable Subject Matter
Claims 13, 14, and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467